Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 28, 2017

                                     No. 04-16-00388-CR

                                    Raul Aguero AYALA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B14466
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER


        Pursuant to our order of November 18, 2016, the State had thirty days after
appellant filed a pro se brief to file a brief in response. Appellant filed his pro se brief on
January 19, 2017. Thus, the State’s brief in response to appellant’s pro se brief was due
February 21, 2017. No State’s brief has been filed. This appeal will be set “at issue” in
ten days. If the State’s brief and a written response stating a reasonable explanation for
failing to file the brief is not filed within ten days, this appeal will be set for submission
without an appellee’s brief.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2017.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court